DETAILED ACTION
This office action is in response to communication filed on March 29, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on March 29, 2022 has been entered.

Response to Amendment
Amendments filed on December 1, 2021 have been entered.
Claims 1, 3-5, 12-13 and 20 have been amended.
Claims 2 and 14 remain cancelled.
Claims 6-7 and 21-22 have been cancelled.
Claims 23-28 have been added.
Claims 1, 3-5, 8-13, 15-20 and 23-28 have been examined.

Response to Arguments
Applicant’s arguments, see Remarks (p. 8-14), filed on 12/01/2022, with respect to the rejections of claims 1, 3-5, 8-13, 15-20 under 35 U.S.C. 103 have been fully considered. In view of the amendments, the rejections have been withdrawn.

Drawings
The drawings are objected to because Fig. 2, item 326, graph title should be labeled “Distance Traveled” (it appears to be a typographical error on the title of the graph).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
[0066]: Language “These single spikes or noise may be detected by identifying spikes in vibrations greater than 100 mg” should read “These single spikes or noise may be detected by identifying spikes in vibrations greater than 100  mHz” since vibrations are detected in hertz not grams.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim language “an inertial measurement unit sensor configured to detect a first frequency range of vibrations of the escalator, the first frequency range of the vibrations of the escalator being detected is acceleration data” should read “an inertial measurement unit sensor configured to detect a first frequency range of vibrations of the escalator, wherein the first frequency range of the vibrations of the escalator being detected is acceleration data”. 
Appropriate correction is required.

Claim 4 is objected to because of the following informalities:
Claim language should read “The monitoring system of claim 1, wherein the sensing apparatus is configured to transmit the acceleration data and the sound data to the local gateway device, and the local gateway device is configured to determine a condition based monitoring (CBM) health score in response to at least one of the acceleration data and the sound data” in order to provide appropriate definition for the acronym since the claim depends on claim 1, which does not mention what CBM stands for. 
Appropriate correction is required.

Claim 5 is objected to because of the following informalities:
Claim language “a CBM health score” should read “a condition based monitoring (CBM) health score” in order to provide appropriate definition for the acronym since the claim depends on claim 1, which does not mention what CBM stands for. 
Appropriate correction is required.

Claim 8 is objected to because of the following informalities:
Claim language should read “The monitoring system of claim 1, wherein the sensing apparatus is stationary and located proximate to [[a]] the step chain of the escalator or a drive machine of the escalator” in order to provide appropriate antecedence basis since “a step chain” is already recited in claim 1. 
Appropriate correction is required.

Claim 10 is objected to because of the following informalities:
Claim language should read “The monitoring system of claim 9, wherein the moving component of the drive machine is an output sheave that drives [[a]] the step chain of the escalator” in order to provide appropriate antecedence basis since “a step chain” is already recited in claim 1. 
Appropriate correction is required.

Claim 13 is objected to because of the following informalities:
Claim language “storing the electricity using an energy storage device of a power source” should read “storing 
Claim language “detecting a first frequency range of vibrations of the escalator using an inertial measurement unit sensor located in a sensing apparatus, the first frequency range of the vibrations of the escalator being detected is acceleration data” should read “detecting a first frequency range of vibrations of the escalator using an inertial measurement unit sensor located in a sensing apparatus, wherein the first frequency range of the vibrations of the escalator being detected is acceleration data”.
Appropriate correction is required.

Claim 15 is objected to because of the following informalities:
Claim language “The method of claim 14 …” should read “The method of claim 13 …” in order to provide correct dependency (claim 14 has been cancelled).
Claim language “a CBM health score” should read “[[a]] the CBM health score” in order to provide appropriate antecedence basis since “a CBM health score” is already recited in claim 13. 
Appropriate correction is required.

Claim 16 is objected to because of the following informalities:
Claim language “The method of claim 14 …” should read “The method of claim 13 …” in order to provide correct dependency (claim 14 has been cancelled).
Claim language “a CBM health score” should read “[[a]] the CBM health score” in order to provide appropriate antecedence basis since “a CBM health score” is already recited in claim 13. 
Appropriate correction is required.

Claim 17 is objected to because of the following informalities:
Claim language “The method of claim 14 …” should read “The method of claim 13 …” in order to provide correct dependency (claim 14 has been cancelled).
Claim language “a CBM health score” should read “[[a]] the CBM health score” in order to provide appropriate antecedence basis since “a CBM health score” is already recited in claim 13. 
Appropriate correction is required.

Claim 19 is objected to because of the following informalities:
Claim language “The method of claim 14 …” should read “The method of claim 13 …” in order to provide correct dependency (claim 14 has been cancelled).
Appropriate correction is required.

Claim 20 is objected to because of the following informalities:
Claim language “storing the electricity using an energy storage device of a power source” should read “storing 
Claim language “detecting a first frequency range of vibrations of the escalator using an inertial measurement unit sensor located in a sensing apparatus, the first frequency range of the vibrations of the escalator being detected is acceleration data” should read “detecting a first frequency range of vibrations of the escalator using an inertial measurement unit sensor located in a sensing apparatus, wherein the first frequency range of the vibrations of the escalator being detected is acceleration data”.
Appropriate correction is required.

Claim 23 is objected to because of the following informalities:
Claim language “The system of claim 1 …” should read “The monitoring system of claim 1 …” to provide appropriate antecedence basis. 
Appropriate correction is required.

Claim 26 is objected to because of the following informalities:
Claim language “The system of claim 1 …” should read “The monitoring system of claim 1 …” to provide appropriate antecedence basis. 
Appropriate correction is required.

Claim 27 is objected to because of the following informalities:
Claim language “generating electricity using an energy harvesting device of the power source” should read “generating the electricity using an energy harvesting device of the power source” to provide appropriate antecedence basis (i.e., ‘electricity’ is already recited in claim 13). 
Appropriate correction is required.

Claim 28 is objected to because of the following informalities:
Claim language “generating electricity using an energy harvesting device of the power source” should read “generating the electricity using an energy harvesting device of the power source” to provide appropriate antecedence basis (i.e., ‘electricity’ is already recited in claim 20). 
Appropriate correction is required.

Examiner’s Note
Claims 1, 3-5, 8-13, 15-20 and 23-28 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 

Regarding claim 1, the examiner submits that under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance for evaluating claims for eligibility under 35 U.S.C. 101, the claim is to a device (system), which is one of the statutory categories of invention.
Continuing with the analysis, under Step 2A - Prong One of the test, the examiner submits that claim 1 does not recite a judicial exception, therefore, the claim qualifies as eligible subject matter under 35 U.S.C.101 (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.04).

	Regarding claim 13, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., monitoring an escalator for determining a condition based monitoring health score), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).

	Similarly, regarding claim 20, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., monitoring an escalator for determining a condition based monitoring health score), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).

Regarding the dependent claims 3-5, 8-12, 15-19 and 23-28, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

Allowable Subject Matter
Claims 1, 3-5, 8-13, 15-20 and 23-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1. (Currently Amended) 
Borthakur (US 20170297874 A1) teaches:
A monitoring system for monitoring an escalator ([0001], [0003]: a structural health monitoring system for monitoring components of an escalator is provided), the monitoring system comprising: 
a local gateway device (Fig. 2, item 54 – ‘processor’); and 
a sensing apparatus (Fig. 2, items 50 and 52) in wireless communication with the local gateway device through a wireless protocol ([0027]-[0028], [0030]: sensors are wireless connected to processor and provide indications of operating condition of drive machine of escalator), the sensing apparatus comprising: 
an inertial measurement unit sensor configured to detect a first frequency range of vibrations of the escalator, the first frequency range of the vibrations of the escalator being detected is acceleration data ([0030]: the sensors may include accelerometers); and
a microphone configured to detect a second frequency range of the vibrations of the escalator, wherein the second frequency range of the vibrations of the escalator being detected is sound data, ([0044]: the sensors may include a microphone).

Taniguchi (US 9994429 B1) teaches:
the wireless protocol is a short-range wireless protocol (col. 4, lines 60-65: measurements values are transmitted from a resistance measuring unit (sensor) to a controller (local gateway device) using short-range wireless protocols); and
a power source comprising an energy storage device (col. 3, lines 31-38: a power source is included within an escalator).

Qi (US 20170305724 A1) teaches:
wherein the sensing apparatus is located within a handrail of the escalator and moves with the handrail or the sensing apparatus is attached to a step chain of the escalator and moves with the step chain ([0007], [0028]: a sensor for collecting and transmitting signals during testing of an escalator is attached to a step or handrail belt of the escalator).  

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“the second frequency range being greater than the first frequency range, wherein the second frequency range does not overlap with the first frequency range, wherein the first frequency range is monitored only by the inertial measurement unit sensor and the second frequency range is monitored only by the microphone for energy efficiency,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claim 13. (Currently Amended) 
Borthakur (US 20170297874 A1) teaches:
A method of monitoring an escalator ([0001], [0007]: a structural health monitoring method for monitoring components of an escalator is provided), the method comprising: 
detecting a first frequency range of vibrations of the escalator using an inertial measurement unit sensor located in a sensing apparatus (Fig. 2, items 50 and 52; [0027]-[0028], [0030]: sensors are connected to a processor and provide indications of operating condition of drive machine of escalator), the first frequency range of the vibrations of the escalator being detected is acceleration data ([0030]: the sensors may include accelerometers); 
detecting a second frequency range of the vibrations of the escalator using a microphone in the sensing apparatus (Fig. 2, items 50 and 52; [0027]-[0028], [0030]: sensors are connected to a processor and provide indications of operating condition of drive machine of escalator), wherein the second frequency range of the vibrations of the escalator being detected is sound data ([0044]: the sensors may include a microphone), and
determining a condition based monitoring (CBM) health score in response to at least the acceleration data and the sound data ([0007]-[0009]: based on sensor data, structural health of the drive system of the escalator is assessed).

Taniguchi (US 9994429 B1) teaches:
storing the electricity using an energy storage device of a power source (col. 3, lines 31-38: a power source is included within an escalator).

Qi (US 20170305724 A1) teaches:
wherein the sensing apparatus is located within a handrail of the escalator and moves with the handrail or the sensing apparatus is attached to a step chain of the escalator and moves with the step chain ([0007], [0028]: a sensor for collecting and transmitting signals during testing of an escalator is attached to a step or handrail belt of the escalator).  

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“the second frequency range being greater than the first frequency range, wherein the second frequency range does not overlap with the first frequency range, wherein the first frequency range is monitored only by the inertial measurement unit sensor and the second frequency range is monitored only by the microphone for energy efficiency,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claim 20. (Currently Amended) 
Borthakur (US 20170297874 A1) teaches:
A method of monitoring an escalator ([0001], [0007]: a structural health monitoring method for monitoring components of an escalator is provided), the method comprising: 
detecting a first frequency range of vibrations of the escalator using an inertial measurement unit located in a sensing apparatus (Fig. 2, items 50 and 52; [0027]-[0028], [0030]: sensors are connected to a processor and provide indications of operating condition of drive machine of escalator), the first frequency range of the vibrations of the escalator being detected is acceleration data ([0030]: the sensors may include accelerometers); 
detecting a second frequency range of the vibrations of the escalator using a microphone located in the sensing apparatus (Fig. 2, items 50 and 52; [0027]-[0028], [0030]: sensors are connected to a processor and provide indications of operating condition of drive machine of escalator), wherein the second frequency range of the vibrations of the  escalator being detected is sound data ([0044]: the sensors may include a microphone); and
determining an operating mode of the escalator in response to at least the acceleration data and the sound data ([0007]-[0009]: based on sensor data, structural health of the drive system of the escalator is assessed). 

Taniguchi (US 9994429 B1) teaches:
storing the electricity using an energy storage device of a power source (col. 3, lines 31-38: a power source is included within an escalator).

Qi (US 20170305724 A1) teaches:
wherein the sensing apparatus is located within a handrail of the escalator and moves with the handrail or the sensing apparatus is attached to a step chain of the escalator and moves with the step chain ([0007], [0028]: a sensor for collecting and transmitting signals during testing of an escalator is attached to a step or handrail belt of the escalator).  

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“the second frequency range being greater than the first frequency range, wherein the second frequency range does not overlap with the first frequency range, wherein the first frequency range is monitored only by the inertial measurement unit sensor and the second frequency range is monitored only by the microphone for energy efficiency,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claims 3-5, 8-12, 15-19 and 23-28. 
They are also allowed due to incorporation of the allowable subject matter recited in their corresponding independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WU, Guang-rong et al., CN 104355218 B, An automatic escalator monitoring system
Reference discloses an automatic escalator monitoring system that collects and transmits escalator running state and fault, as well as load power and audio/video data.
KR 101725195 B1, HANDRAIL STICKING TYPE DEVICE FOR COLLECTING VISITIOR INFORMATION
Reference discloses a sensor attached to an escalator handrail and used to detect a person entering the escalator.

This application is in condition for allowance except for the following formal matters: 
Drawings
Specification
Claim Objections
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINA M CORDERO/Primary Examiner, Art Unit 2857